TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00452-CR



                                Antonio Perez Lopez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-13-904067, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Antonio Perez Lopez was charged with three counts of aggravated sexual

assault of a child, three counts of indecency with a child by contact, and two counts of indecency

with a child by exposure. A jury found Lopez guilty of one count of aggravated sexual assault of a

child, two counts of indecency with a child by contact, and one count of indecency with a child by

exposure. See Tex. Penal Code §§ 22.021, 21.11. The jury acquitted Lopez on all other charges.

The jury assessed Lopez’s punishment at 20 years’ confinement in the Texas Department of

Criminal Justice-Institutional Division on the counts for aggravated sexual assault of a child and

indecency with a child by contact and at 10 years on the indecency with a child by exposure count.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

86–87 (1988).

                Appellant received a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. Appellant requested and received the appellate record and filed a pro se brief, raising four

issues on appeal.

                We have conducted an independent review of the record, including appellate

counsel’s brief and appellant’s pro se brief, and find no reversible error.1 See Anders, 386 U.S. at

744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

We agree with counsel that the record presents no arguably meritorious grounds for review and the

appeal is frivolous.

                Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: August 12, 2015

Do Not Publish



       1
          Appellant has raised claims of ineffective assistance of counsel in his pro se brief which,
if appellant wishes to pursue those claims, should be raised in a petition for writ of habeas corpus
in the Court of Criminal Appeals because the record before this Court does not support those claims.

                                                 2